oOo Oa nN DO oO FPF W NY =|

pO NH NO DD NO NW WP ND WY So oo =o 2 2 2a 2 2 6 Sl
Oo NO on Fk WwW NY | TD Oo BN OD Oa FP W NYO | OC

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
JOHN ALEXANDAR RICCARDI, No. CV 16-7806-AG (PLA)
Petitioner, JUDGMENT
JEROME PRICE, Warden,

Respondent.

)
)
)
)
V. )
)
)
)
)
)

 

Pursuant to the Order accepting the findings, conclusions, and recommendation of

the Magistrate Judge’s Report and Recommendation,

 

IT IS ADJUDGED that the Petition in this matter is denied and the action is dismissed with
prejudice.
DATED: January 31, 2020 (gee Ce
HONORABLELANDREW J. GUILFORD
UNITED STATES DISTRICT JUDGE

 
